Citation Nr: 0824392	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a cervical and 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

In November 2004, the veteran testified at a formal hearing 
before a hearing officer at the Indianapolis RO.  In May 
2008, the veteran presented testimony at a hearing conducted 
by the use of video conferencing equipment at the 
Indianapolis RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  Transcripts of these 
hearings are in the veteran's claims folder.  During the May 
2008 hearing, the veteran withdrew her claim for entitlement 
to service connection for post traumatic stress disorder.  
38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C has not been shown to be casually or 
etiologically related to service.

3.  Cervical and lumbar spine disabilities have not been 
shown to be casually or etiologically related to service.





CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).

2.  Cervical and lumbar spine disabilities were not incurred 
in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in  October 2006.  The letter 
addressed all four notice elements and the disability rating 
and effect date provisions.  Although this letter was not 
sent prior to the initial adjudication of the veteran's 
claims in February 2003, this was not prejudicial to her 
since her claims were subsequently readjudicated in August 
2007.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
all relevant private treatment records properly identified by 
the veteran.  38 C.F.R. § 3.159(c)(1).  Additionally, the 
veteran was afforded a VA examination in December 2006 for 
her hepatitis C claim.  The Board, therefore, finds that the 
VCAA duty to assist has also been satisfied.

The Board acknowledges that the veteran has not had a VA 
examination specifically for her claim for cervical and 
lumbar spine disabilities.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the aforementioned claim because there is no evidence of an 
in-service injury to the cervical or lumbar spine besides the 
veteran's own statements.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Further, the first post-service medical 
findings related to any cervical spine or lumbar spine 
problems were many years after service.  Further, no 
competent evidence has been submitted to indicate that a 
cervical or lumbar spine disabilities were associated with an 
established event, injury, or disease in service.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
for a cervical or lumbar spine disabilities in this case.  38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  





LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").


1.  Entitlement to service connection for hepatitis C.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
hepatitis C.  The veteran contended in her February 2002 
claim that she contracted hepatitis C from contaminated in-
service air gun vaccinations or dental procedures.  The Board 
acknowledges that she had dental procedures and was given 
vaccinations during service and that she currently has 
hepatitis C.  However, in order to establish service 
connection, there must be competent evidence establishing an 
etiological relationship between an injury in service and the 
current disability.  After careful consideration, the Board 
concludes that this element is lacking and therefore the 
veteran is not entitled to service connection for hepatitis 
C. 

The veteran's service treatment records were negative for 
findings of hepatitis C.  Additionally, the pre and post-
service medical evidence is negative for an indication that 
the veteran's hepatitis C is related to her service.  Records 
from the Social Security Administration (SSA) indicated that 
the veteran was in a motor vehicle accident in May 1979 but 
it was not indicated if she had a transfusion.  She had 
surgery on her left hand in September 1987 but the record 
noted that she did not receive a blood transfusion.  During 
an October 1999 psychological evaluation, the veteran 
reported that she was diagnosed with hepatitis C in February 
1999 and believed that she contracted it from her ex-husband.  
In a December 1999 record, the veteran reported that she had 
a transfusion following a miscarriage in 1983 and after her 
hand surgery in 1987.  Private treatment records from B.M.H. 
noted that in January 2000, the veteran stated that she 
contracted hepatitis C from two surgeries where she received 
blood both times.  One surgery was a D&C and the other was 
the aforementioned left hand surgery.  In a February 2000 
letter to Dr. D.F.L., it was noted that the veteran 
apparently contracted hepatitis C through a blood transfusion 
approximately 18 years ago.  

The December 2006 VA examiner noted that it was unclear how 
the veteran contracted hepatitis C because there were no 
blood transfusions proven, she did not have tattoos, and she 
did not report intravenous drug use.  The examiner noted that 
the veteran received an air gun vaccine but that it was 
supposed to be a safe procedure.  The diagnosis was active 
hepatitis C.  The examiner concluded that it was less than a 
50 percent probability that the veteran's hepatitis C was a 
result of the vaccine in service.  

In sum, none of the medical evidence indicates that the 
veteran's hepatitis C is related to her in-service dental 
procedures or to her vaccinations.  The Board acknowledges 
the June 2002 Vietnam Veterans of America newsletter which 
cited a study that concluded that jet injectors were capable 
of transmitting blood borne pathogens.  However, this 
evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Further, although the veteran might 
believe that her in-service vaccinations and dental 
procedures led to her hepatitis C, she, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for hepatitis C is denied.  38 C.F.R. § 3.303.

2.  Entitlement to service connection for cervical and lumbar 
spine disability.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
cervical and lumbar spine disability.  The veteran testified 
during her May 2008 hearing that she was involved in a car 
accident prior to service in 1979 and injured her neck and 
back.  She contended that wearing a back pack and carrying 
gear during service aggravated her pre-existing cervical 
spine and back problems.  

The available pre-service medical evidence does not reflect 
that the veteran had a neck or back disability prior to her 
entrance into service in 1984.  The veteran's SSA records 
contain a May 1979 report which indicated that the veteran 
had a back abrasion following a car accident but not a stiff 
neck.  There were no findings of neck or back problems on her 
November 1983 entrance examination.  As such the presumption 
of soundness applies.  

The veteran's service treatment records were negative for 
complaints of neck or back pain.  The first post-service 
medical record of neck pain was in a March 1987 orthopedic 
report wherein she stated that her neck pain began following 
her automobile accidents in either 1979 or 1986.  However, 
the examiner noted that the veteran had not seen a physician 
since 1979 and was a poor historian.  A September 1987 report 
noted that the veteran had a cervical strain following a car 
accident in July 1987.  The veteran received treatment for 
her neck and back from Dr. N from 1999 to 2005 but these 
records do not indicate a relationship to service.  

In sum, the evidence of record reflects that the veteran did 
not begin to complain of neck or back problems until 1987 
following a post-service related car accident.  None of the 
evidence indicates that her neck or back problems were 
related to service.  To the extent that the veteran contends 
that her neck and back problems are related to carrying heavy 
gear in-service, she, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for cervical and lumbar spine disabilities is denied.  
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a cervical and lumbar 
spine disability is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


